                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


NORTHPORT HEALTH SERVICES OF ARKANSAS, LLC;
NWA NURSING CENTER, LLC; CHAPEL RIDGE NURSING
CENTER, LLC; ET AL.

                              NO. 5:19-cv-05168-TLB                                   PLAINTIFFS

v.

UNITED STATES DEPARTMENT OF HEALTH AND
HUMAN SERVICES; ALEX M. AZAR II, in his official
capacity as Secretary of the United States Department of Health
and Human Services; CENTERS FOR MEDICARE &
MEDICAID SERVICES, SEEMA VERMA, in her official
capacity as the Administrator of the Centers for Medicare &
Medicaid Services                                                                   DEFENDANTS


                  PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       Plaintiffs, by and through their undersigned counsel, and pursuant to Federal Rule of Civil

Procedure 56 and Local Rules 7.2 and 56.1, respectfully request entry of summary judgment

against Defendants on all counts in the First Amended Complaint (Dkt.25) setting aside the final

rule published at 84 Fed. Reg. 34,718 (July 18, 2019) (to be codified at 42 C.F.R. § 483.70(n)) (the

“Amended Arbitration Rule”). As set forth in the accompanying brief, the Amended Arbitration

Rule unlawfully seeks to impose a number of restrictions on the ability of long-term care facilities

to enter into pre-dispute arbitration agreements with their residents. Specifically, the Amended

Arbitration Rule exceeds Defendants’ statutory authority; is arbitrary, capricious, an abuse of

discretion, and otherwise not in accordance with law; and was promulgated without observance of

the procedures required by law. There are no genuinely disputed material facts, and Plaintiffs are

entitled to judgment as a matter of law on all counts.
Dated: October 4, 2019   Respectfully submitted,

                         /s/ Kirkman T. Dougherty
                         Kirkman T. Dougherty
                         Kirkman T. Dougherty (Ark. Bar No. 91133)
                         HARDIN, JESSON & TERRY, PLC
                         5000 Rogers Avenue, Suite 500
                         Fort Smith, AR 72903
                         Tel: (479) 452-2200
                         Fax: (479) 452-9097
                         kdoughterty@hardinlaw.com

                         Paul D. Clement (admitted pro hac vice)
                         Erin E. Murphy (admitted pro hac vice)
                         Kasdin Miller Mitchell (admitted pro hac vice)
                         Damon C. Andrews (admitted pro hac vice)
                         KIRKLAND & ELLIS LLP
                         1301 Pennsylvania Avenue, N.W.
                         Washington, DC 20004
                         Tel: (202) 389-5000
                         Fax: (202) 389-5200
                         paul.clement@kirkland.com
                         erin.murphy@kirkland.com
                         kasdin.mitchell@kirkland.com
                         damon.andrews@kirkland.com

                         Attorneys for Plaintiffs




                            2
                                CERTIFICATE OF SERVICE

        I, Kirkman T. Dougherty, hereby certify that on this 4th day of October, 2019, the foregoing
is being electronically filed with the Clerk of the Court using the CM/ECF System Court which
will send notification of such filing to all parties of record.


                                                   /s/ Kirkman T. Dougherty
                                                   Kirkman T. Dougherty
